TANNER, P. J.
This is a compensation case in which the petitioner states that he fell a distance of 6 or 7 feet, striking on one side of his neck, injuring his throat, back, sides, and other parts of his body. The contest in the case is as to whether or not the petitioner was incapacitated for work by the injuries that he received.
Medical testimony for tne petitioner is to the effect that he sustained an injury to his throat, and perhaps to other parts of his body, which incapacitated him for work. One of the medical witnesses called by the petitioner admits that some of his symptoms may have been due to grippe. The medical testimony for the respondent, however, equally if not greater in weight than that for the petitioner, is to the effect that he sustained no injury which incapacitated him for work. 'Some of the medical men for the de-fence think that the injury to his throat was caused by some prior condition which was aggravated by excessive smoking. Others of the medical witnesses for the respondent say that he made no claim of any injury to his back or sides.
We might be justified in denying the petition on the ground that the incapacity to work was not proven by a fair preponderance of the testimony. We think, however, that a person falling a distance of 6 or 7 feet must have sustained some shock and injury to his nervous system, the duration of which we can only estimate.
We shall therefore allow the petitioner compensation for ten weeks at the average half weekly wage of $20.